DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4-6, 8, 12, 13, 15-17, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, U.S. Patent Application No. 2009/0143163, in view of Okumoto, Japanese Patent Application No. JP H02-049569, and in further view of Nagasaka et al., U.S. Patent No. 5,926,653.  As to Claim 1, Kumamoto teaches a golf club grip comprising a cylindrical portion, paragraph 0028.  Narrow grooves (siping grooves) may be provided on the grip, and a groove region extends around the grip circumference, paragraph 0030 and see Figure 2.  Groove width may be from 0.1 to 0.7 mm, paragraph 0031, and groove depth may be from 0.1 to 1.0 mm, paragraph 0059.  Kumamoto is silent as to a groove occupation ratio of 35 % or more.  Okumoto teaches a golf grip having vertical narrow grooves formed over at least 60 % of the body, page 3 and see Figures 1 and 2.  A representative area comprising an interval between adjacent grooves may have a pitch of 0.7 and a ridge width of 0.3 (taking the lower ends of the disclosed ranges), page 3.  It follows that, the narrow grooves occupy 35% or more per 25 square millimeters at at least a part of a surface of the cylindrical portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto with narrow grooves having a 35% or more occupation ratio, as taught by Okumoto, to provide Kumamoto with a surface facilitating a firm grip to yield the predictable result of improving control of the club during a swing.  Kumamoto, as modified, is silent as to a narrower groove width at the deepest portion.  Nagasaka teaches a hand held device (3) provided with grooves intended to provide more secure gripping, Col. 3, ln. 40-43.  The grooves have dimensions similar to those of the inventive grooves, Col. 3, ln. 50-58, and the width at the deepest position of the groove may be substantially less than the width at the grip surface, Col. 3, ln. 60-61, noting V-shaped In re Aller, 105 USPQ 233.  As to Claims 2 and 13, Kumamoto teaches a narrow groove region extending from a position proximate a tip side and extending to a bat side end, see Figure 2.  It necessarily follows that the narrow groove region is formed at least in part of a range from 10% to 100% of the cylindrical portion.  As to Claims 4 and 15, Okumoto teaches that the interval between grooves may be 1.5 mm or less (0.3), page 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with an interval between narrow grooves within the claimed range, as taught by Okumoto, to provide Kumamoto, as modified, with a known substitute groove interval.  As to Claims 5 and 16, Okumoto teaches that the interval between grooves may be 0.4 to 0.5 and that the width of the narrow grooves may be 0.2 to 0.3, noting a pitch of 0.7, page 3.  It follows that the ratio of the interval between narrow grooves to the width of the narrow groove may range from 1 to 5. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with a relationship between the interval between grooves and groove width as taught by Okumoto, to provide As to Claims 6 and 17, Kumamoto teaches a non-polar rubber composition as a base rubber for forming the cylindrical portion, paragraph 0038, noting styrene butadiene rubber.  As to Claims 8 and 19, Nagasaka teaches that narrow grooves may have a V-shape cross-section, Col. 3, ln. 60-61.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with a V-shape cross-section for narrow grooves, as taught by Nagasaka, to provide Kumamoto, as modified, with a known substitute groove cross-section.  As to Claim 12, Kumamoto teaches that a golf club may comprise a shaft (6) and head (4) provided on one end of the shaft, and a grip (8) provided on another end of the shaft, paragraph 0024.  Kumamoto, Okumoto, and Nagasaka are applied as in Claim 1, with the same obviousness rationale being found applicable.   As to Claims 23 and 24, Kumamoto teaches that at least one narrow groove may be aligned in a direction approximately orthogonal to another narrow groove, see Figure 2.  Kumamoto, as modified, discloses the claimed invention except for specifying that the narrow grooves so aligned with respect to each other may be orthogonal.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange at least one narrow groove in orthogonal relation to another of the narrow grooves, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, in view of Okumoto and Nagasaka, as applied to claim 1 above, and further in view of Wragg, U.S. Patent Application No. 2014/0162804.  Kumamoto, as modified, substantially shows the claimed limitations, as discussed above.  Further, Kumamoto teaches that the grooved In re Aller, supra.  

Claims 9-11 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, in view of Okumoto and Nagasaka, as applied to claim 1 above, and further in view of Wragg and Masi, U.S. Patent No. 4,108,436.  Kumamoto, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 9 and 20, Wragg is applied as in Claim 3, with the same obviousness rationale being found applicable.  Kumamoto, as modified, is silent as to intersecting grooves.  Masi teaches a grip having grooves (7) on the outer surface, Col. 3, ln. 10-12.  The grooves may intersect each other, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified with As to Claims 10 and 21, Masi teaches that an island portion may be formed by separation of the grooves, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with an island formed by separation between grooves, as taught by Masi, to provide Kumamoto, as modified, with a known substitute configuration of a feature comprising an island formed by separation of narrow grooves.  As to Claims 11 and 22, Nagasaka teaches that grooves may be configured to become narrower in width as groove depth becomes greater, noting V-shape groove cross-section, as discussed above.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the grooves with a width becoming smaller as the depth becomes greater, as taught by Nagasaka, to provide Kumamoto, as modified, with a known substitute groove cross-section shape.
Response to Arguments
Applicant’s arguments filed 28 February 2022 have been considered but are moot in view of the new grounds of rejection.
In response to applicant’s argument that the Nagasaka reference represents non-analogous art, the examiner maintains the position that a person of ordinary skill in the art would have considered the teaching of Nagasaka regarding advantageous attributes of a grip surface intended to be manually manipulated. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212, MPEP 2141.01.  In this case the primary reference and 
In response to applicant’s argument that Masi includes vents in the path of grooves, which disrupt the interconnection of the joining grooves, the examiner maintains the position that, in the broadest reasonable interpretation, grooves, in the form of depressions in the grip surface interconnect within the scope of the claim language.   

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        16 March 2022